IN THE
TENTH COURT OF APPEALS
 










 
 

No. 10-11-00068-CV
 
In
re James C. Fuller
 
 

Original Proceeding
 

MEMORANDUM  Opinion





 
            James C. Fuller
filed suit against the Texas Department of Criminal Justice and TDCJ employees
Benito Moya, Tommy Goodin, Freddie English, Floyd Hicks, an unnamed property
officer for the Wynne Unit, and “Major Butcher.”  The trial court granted
English’s and Hicks’s motion to dismiss, and dismissed Fuller’s “cause of
action” as frivolous “with prejudice to all claims.”  After the June 10
dismissal, other defendants were served and Fuller continued to litigate his
claims with respect to those defendants.  This Court found that the June 10
dismissal was not a final, appealable judgment.  
Fuller
filed an Application for Writ of Mandamus on March 10, 2011 requesting this
Court to compel Honorable Judge Barbara Hale, judge of the Walker County Court
at Law, to issue a final judgment.  Judge Barbara Hale signed an order April
14, 2011 and dismissed the cause of action as frivolous “with prejudice as to
all claims and parties, whether or not served with process, for failure to
comply with Chapter 14 of the Texas Civil Practices and Remedies Code.” 
Relator’s petition for writ of mandamus is denied.
 
                                                                        AL
SCOGGINS
                                                                        Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Petition
Denied
Opinion
delivered and filed May 18, 2011
[OT06]